Title: To James Madison from James Tongue, 28 April 1813
From: Tongue, James
To: Madison, James


Dear Sir,
Near Traceys Landing Anne Arundel County Md. April 28th. 1813.
I hope you will excuse the liberty I have taken to address you on the followin[g] subject; but situated as we are at present with this armament of England at our doors, and our sea port towns in danger of being destroyed, the inhabitants reduced to the greatest inconvenience and distress, I hope will be a sufficient apology—moreover it is the duty of every good Citizen to use every exertion that may in any manner tend to secure our towns and our property and distress the enemy.
I have made an experiment on a small scale of a portable Furnace for the purpose of heating cannon ball which Furnaces could be employed in our Forts, Frigates privateers or even bayes, they would occupy but a small space not more than from 2 to 4 feet square according to the size and number of balls required to be heated and as soon as one hot ball is taken out a cold one can immediately supply its place. The Furnaces can soon be carried to any part of a Fort, Frigate or other Armed Vessel.
I am unacquainted with the relative advantage of throwing red-hot or cold Cannon ball at a ship; but would suppose that throwing hot shot would be much more advantagious as whenever a ship takes fire it must of necessity call the attention of the crew to that object until it is extinguished and should the fire extend to an alarming degree dismay and confusion must be the enevitable consequence.
I am not prompted by pecuniary motives in calling you attention to this subject but merely to suggest the Idea as I am confident the Furnaces above alluded to could be speedily and cheaply made—and should you or the secretaries of War or Navy deem it a desireable object to be accomplished I am willing to give my aid immediately. Yours with sentiments of respe[c]t and Esteem
James Tongue
